CHARLES A. ANDERSON, Bankruptcy Judge.
This case is before the Court on debtors’ “Motion for Change of Jurisdiction.” Debtors resided in Dayton, Ohio, at the time of their bankruptcy petition filing, but have subsequently relocated to within the confines of the Middle District of Florida, Orlando Division. Debtors now request that the Ohio proceeding be transferred to the jurisdiction of debtors’ current residence.
This Court has the authority to transfer cases under title 11 to a bankruptcy court of another district only if this Court determines that such transfer is “. . . in the interest of justice and for the convenience of the parties.” 28 U.S.C. § 1475, emphasis added. In this case, although the debtors have relocated to Florida, all of debtors’ scheduled creditors reside in Ohio. Further, in the event of an adversarial proceeding regarding debtors’ case, all the witnesses and evidence would likely come from Ohio. This Court finds that all of the interested parties, except the debtors, would be inconvenienced by transfer of the case, and that the interests of justice might be impinged upon in the event of an adversarial proceeding. See In Re Triton Chemical Corp., 46 F.Supp. 326, 50 Am. BR NS 727 (D.Fla.1942).
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that debtors’ Motion for Change of Jurisdiction is denied and the case administration shall proceed under the Plan as heretofore confirmed.